Citation Nr: 1535254	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-14 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sensorineural bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Tromble, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to October 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in Nashville, Tennessee.  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Evidence was added to the electronic file after the RO issued a statement of the case and certified the appeal to the Board in April 2014.  However, the representative waived RO consideration of this evidence, so the Board can proceed.


FINDINGS OF FACT

1.  The Veteran experienced acoustical trauma while in active duty service.

2.  The Veteran's hearing loss was not chronic in service and did not manifest to a compensable degree of 10 percent within 1 year from his date of separation.

3.  The symptoms of hearing loss were not continuous since service.

4.  The Veteran's current hearing loss was not caused by his active duty service.

5.  The Veteran's currently diagnosed tinnitus began during, and continued since, his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.159, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated in service.  38 C.F.R. § 3.303.

Establishing service connection generally requires:  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases listed in 38 C.F.R. § 3.309, if a chronic disease is shown in service, and subsequent manifestations of the same chronic disease at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from the service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran is seeking service connection for his bilateral sensorineural hearing loss disability, an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) may apply.  

Under VA regulations, hearing impairment constitutes a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran contends that his current bilateral hearing loss disability is caused by his exposure to loud noise while on active duty, including his regular exposure to jet engines and other equipment.   The Veteran is competent to report symptoms as they come to him through his senses; however, bilateral hearing loss is not the type of disorder that a lay person can provide competent evidence when it comes to the issues of etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).

As an initial matter, it is established the Veteran has had a bilateral sensorineural hearing loss disability throughout the entire period on appeal.   An audiological consult report in December 2010 indicated that the Veteran had normal hearing sensitivity at 250-500 Hz, sloping to a profound sensorineural hearing loss through 8000 Hz bilaterally.  While the actual audiogram is not available in the Veteran's claims file,  the results of an April 2011 audiometric examination also reflect the Veteran's bilateral sensorineural hearing loss for VA disability purposes, as shown in the below chart.  See 38 C.F.R. § 3.385.  




HERTZ



500
1000
2000
3000
4000
RIGHT
 10
40
60
60
70 
LEFT
 15
45
55
60
85

It is also established that the Veteran was exposed to acoustical trauma while serving as an aircraft maintenance specialist in the United States Air Force.  The Veteran has testified that his work on aircrafts exposed him to jet engines and other loud equipment noises; he has also provided citations to articles underscoring that these aircrafts and equipment can generate very high decibel levels.   The Veteran's accounts of noise exposure are credible and consistent with the places, types and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

As the Veteran points out, because his current bilateral hearing loss disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board must consider whether chronic symptoms in service (chronicity) or continuity of symptomology since service have been shown.  In this case, the evidence demonstrates that the Veteran did not experience chronic symptoms of bilateral hearing loss in service or continuous symptoms of bilateral hearing loss since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

As to the issue of chronicity, service treatment records are negative for complaints, treatment, findings, or diagnoses of bilateral hearing loss.  The Veteran received pre-induction audiological examination in December 1965 which demonstrated that he did not have a hearing loss disability for VA purposes.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  Accordingly, the converted results of the Veteran's December 1965 audiometric testing were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
20
20
LEFT
30
20
15
20
10

Contemporaneously with this examination, the Veteran also completed a detailed report of his medical history in which he made no mention of having any hearing problems, despite noting other historical medical problems and procedures.  Moreover, the Veteran has not asserted that he entered service with any hearing problems.

The Veteran also underwent a periodic audiological examination in July 1966.  The results of that exam are recorded on a Hearing Conservation Data sheet.  A notation on the sheet indicates that the Veteran's primary noise exposure was due to jets and that his pure tone thresholds, in decibels (when converted from ASA to ISO-ANSI units), were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
-5
LEFT
20
15
15
20
15

The Veteran underwent a final in-service audiological examination in September 1969, in preparation for his separation from active duty service.  The Veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
15
0

Contemporaneous with this exam, the Veteran also completed a detailed report of his medical history (similar to that which he completed upon entering service) in which he specifically noted that he did not have in the past, and was not currently experiencing, any hearing loss.  A review of the medical history report indicates that the Veteran diligently completed the report, carefully noting other historical medical problems and procedures he had experienced.  In response to a request for a statement in his own words about his present health, the Veteran noted on the report that he felt in great health.  Accordingly, by the Veteran's own contemporaneous admission, he was not experiencing hearing loss at the time of his separation from service.

The Veteran argues that his in-service audiogram results are unreliable.  In support, he notes that the results of his separation exam show that his hearing had improved while he was in service, that the audiogram was improperly administered or insufficient to adequately detect hearing loss, and that the audiogram was performed with inadequate or uncalibrated equipment.   Even assuming, for the sake of argument, that the three in-service audiograms are unreliable, the Veteran's own contemporaneous statements indicate that he was not experiencing hearing loss at induction or at separation from active duty.  

While the Veteran's statement dated August 31, 2012 asserts that his hearing loss existed in service and continued to the present day, this assertion is inconsistent with other statements made by the Veteran both before and after the August 2012 statement was submitted.  For example, the Veteran testified under oath in May 2015 that he had experienced diminished hearing for just a couple of days after conducting a particular engine test during his active duty service.  This statement is supported by additional evidence of record.  As previously discussed, the Veteran stated in a separation medical history report that he had no hearing loss.  Additionally, the Veteran did not seek treatment for any hearing problems for more than 40 years after his discharge.  And, when he did seek treatment in December 2010, he told his treating audiologist that his hearing loss began about ten years ago and had progressed since then.  These statements, taken together, are more probative than the Veteran's August 31, 2012 statement to the contrary.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (holding that the Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purpose).

Where chronicity is not found or where chronicity may be legitimately questioned, the Board must also consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R. § 3.303(b).   As the Veteran notes, it is symptoms and not treatment that is the essence of the continuity of symptomology inquiry.   To this end, post-service evidence does not reflect symptoms of bilateral hearing loss for many years after separation, and the Veteran's own statements, as discussed previously, confirm that he first started experiencing hearing loss many decades after his separation from service.  For these reasons, the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309, also do not apply.  

The lack of any evidence showing the Veteran exhibited hearing loss during service, while probative, is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford, 3 Vet. App. at 89.  Instead, where there is no evidence of a veteran's hearing disability until many years after separation, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley, 5 Vet. App. at 160.

The question then is whether there is a medical nexus between the current complaints of hearing loss which began in 2010 and the in-service noise exposure.  In this case, the evidence of record does not attribute the bilateral hearing loss to active duty.

In April 2011, the Veteran underwent a VA examination in which the examiner confirmed the Veteran's current hearing loss disability and concluded that it was less likely than not that this disability was related to the Veteran's in-service noise exposure.  The examiner relied, in part, on the Veteran's pre-induction, periodic, and separation audiological exams to make this conclusion, but also took into account the Veteran's in-service exposure to jet aircrafts and power units, as well as his in-service and post-service treatment records.  After review of the Veteran's induction, periodic, and separation audiological exams, the examiner confirmed that they demonstrated that the Veteran had normal bilateral hearing while in service.   The examiner also considered the threshold shifts between the audiogram results, but concluded that they were not significant.  Because the examiner provided a thorough examination and supported the medical opinion with an adequate rationale, the April 2011 VA examination is probative.  

The Veteran and his representative have submitted a copy of a 2006 Institute of Medicine report titled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" (IOM Report) in support of his contention that noise exposure in service can be related to hearing loss even when that hearing loss does not occur until many years after service.  Studies can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); and Wallin v. West, 11 Vet. App. 509 (1998).  However, the treatise evidence submitted here was not accompanied by the opinion of any medical expert and there is no other medical evidence of record connecting the Veteran's current hearing disability with his in-service noise exposure.  As such, this information is insufficient to establish the required medical nexus in this case.

For the reasons stated above, the evidence of record does not support a nexus between the current hearing loss disability and the in-service noise exposure.    Because the evidence is not in relative equipoise, there is no benefit of the doubt to be resolved.  As such the appeal for bilateral hearing loss is denied.

Tinnitus

The Veteran is also seeking service connection for tinnitus.   Throughout the period on appeal, the Veteran has consistently reported experiencing hissing or cricket sounds in his ears which were later diagnosed as tinnitus.  While the Veteran initially indicated during a VA examination in April 2011 that this hissing sound began about 20 years ago, he subsequently clarified that these symptoms became more bothersome to him about 20 years ago, but that they had persisted since service.  Tinnitus is a type of disorder associated with symptoms capable of lay observation and the Veteran's testimony on this point is credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The evidence of record includes an April 2011 medical opinion in which a VA examiner concluded that the tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, and not his in-service noise exposure.  The VA examiner also concluded that the Veteran's tinnitus was less likely than not related to his military service in part because there was no evidence of tinnitus in his service treatment records and the Veteran himself reported that his tinnitus only began about 20 years ago, at least 20 years after his separation from service.  While this evidence is not favorable to the Veteran's appeal, other evidence of record indicates that the Veteran started experiencing tinnitus while in service.  Specifically, the Veteran later clarified in a statement that the tinnitus became bothersome about 20 years ago and testified that he remembers experiencing a hissing noise in his ears since service.  He has also reported to other medical professionals that he has experienced constant bilateral tinnitus which sounds like hissing or crickets.    

VA regulations provide that if the evidence for and against the Veteran's claim are at the very least in relative equipoise, reasonable doubt must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore any reasonable doubt is resolved in the Veteran's favor, and his appeal for service connection for tinnitus is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  Such notice should also address the VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran filed his claim as a fully developed claim (FDC) in January 2011 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  The Veteran's signature on the VA Form 21-526EZ submitted in January 2011 indicates that he has received all essential notice required by the VCAA.  Moreover, VA and service treatment records have been obtained and have been associated with the claims file.  Therefore, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was provided with a VA medical examination in April 2011, and a report of that examination has been associated with the claims file.  The VA examiner personally interviewed and examined the Veteran, and reviewed the available service and treatment records.  The VA examiner also gave a rationale for any conclusions reached.  Therefore, this examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal. 

In May 2015, the Veteran was provided with a hearing before the undersigned VLJ.  The VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant. v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to his active duty service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, but no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, and consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2); any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


